Citation Nr: 0509544	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-29 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus, to include entitlement to separate 
evaluations for each ear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from December 1965 
to November 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Indianapolis, Indiana (RO).


FINDING OF FACT

The veteran is receiving the maximum schedular evaluation for 
tinnitus.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for tinnitus, to 
include a separate evaluation for each ear, is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R § 4.87, Diagnostic 
Code 6260 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for tinnitus was granted by rating action 
dated in January 1998, and a 10 percent disability evaluation 
was assigned effective September 11, 1997.  A written request 
for separate 10 percent evaluations for each ear was received 
on behalf of the veteran in March 2003, and an August 2003 
Statement of the Case denied separate compensable evaluations 
for tinnitus for each ear.  The veteran timely appealed the 
rating assigned for tinnitus.  

It is asserted by and on behalf of the veteran that a 
separate 10 percent evaluation for each ear should be 
established.  He further avers that the VA Schedule for 
Rating Disabilities (Rating Schedule), to include the 
provisions pertinent to ear disabilities, specifies when a 
disability is to be rated for a single entity as opposed to 
bilaterally, and that the Rating Schedule is not specific 
regarding whether the 10 percent rating for tinnitus is for 
unilateral or bilateral disability.  It is therefore argued 
that Diagnostic Code 6260 is ambiguous and that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that any ambiguity should be resolved in favor of the 
veteran.  It is also maintained that 38 C.F.R. § 4.25 (2004) 
mandates that a separate rating be awarded for each ear 
affected by tinnitus.  

Disability ratings are determined by applying the criteria 
set forth in the Rating Schedule.  38 C.F.R. Part 4 (2004).  
The Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2004).  In considering the severity of 
a disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

The veteran complained on VA examination in October 1997 of a 
long history of constant, bilateral tinnitus.  A bilateral 
sensorineural hearing loss with tinnitus was diagnosed.  

As noted above, the veteran's service-connected tinnitus has 
been rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which provides that a maximum 10 percent evaluation is 
warranted for recurrent tinnitus.  On a claim for an original 
or an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If a 
veteran is at the maximum evaluation and no other criteria 
are applicable, there is no case in controversy.  In order 
for a claim to proceed, there must be a benefit.  In this 
case, the maximum rating allowed for tinnitus under the 
applicable diagnostic code is 10 percent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  As such, a higher schedular rating 
cannot be granted.
Turning to the applicability of 38 C.F.R. § 4.25(b) (2004), 
the Board notes that the rating schedule explicitly prohibits 
pyramiding of disability evaluations under 38 C.F.R. § 4.14 
(2004).  VA has provided for separate ratings for "like 
organs" when it has intended to, and if separate ratings in 
the case of bilateral tinnitus were warranted, it would have 
been so provided.  See, e.g., 38 C.F.R. § 4.115b, Diagnostic 
Code 7523 (2004) (providing separate ratings for atrophy of 
one testis and both testes), C.F.R. § 4.115b, Diagnostic Code 
7524 (2004) (providing separate ratings for removal of one 
testis and both), and 38 C.F.R. § 4.116, Diagnostic Code 7626 
(providing separate ratings for surgery on one breast and on 
both breasts).  

VA considers tinnitus a single disability, whether heard in 
one ear, both ears, or somewhere undefined in the head; no 
matter where the condition is manifested, the average 
impairment on earning capacity is the same.  Therefore, a 
single rating for tinnitus is warranted.  While the Rating 
Schedule provides for separate rating for some other ear 
disabilities (see generally 38 C.F.R. § 4.87, Diagnostic 
Codes 6200-6210 (2004)), it specifically does not address a 
"bilateral" condition in Diagnostic Code 6260 for tinnitus.  
Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v. Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Thus, the Board finds that either tinnitus is 
present or it is not, and that a single evaluation is 
appropriate whether it is perceived as being bilateral or 
unilateral.

Moreover, the Board further notes Diagnostic Code 6260, as in 
effect prior to June 10, 1999, and as amended as of that 
date, authorizes a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or simply in the head.  Separate 
ratings for tinnitus, identified as being in both ears, may 
not be assigned under either version of Diagnostic Code 6260, 
or any other diagnostic code.  VAOPGCPREC 2-03; 69 Fed. Reg. 
25178 (2004).

Effective June 13, 2003, Diagnostic Code 6260 was amended to 
state more explicitly that only a single 10 percent 
evaluation will be assigned for tinnitus, 
whether it is perceived in one ear, both ears, or somewhere 
else in the head.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260, Note (2); 68 Fed. Reg. 25,822-23 (May 14, 2003).  

The Board therefore concludes that Diagnostic Code 6260 
provides for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260; Cromley v. Brown, 7 
Vet. App. 376, 378 (1995) (10 percent is the highest level 
possible under the regulations for tinnitus); see also Smith 
v. Brown, 7 Vet. App. 255, 259 (1994) (there is no statutory, 
regulatory, or case authority which requires the Board to 
make a determination of 10 percent for tinnitus for each 
ear).  Consequently, the provisions of 38 C.F.R. § 4.25 are 
inapplicable to the facts of this case. 

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Accordingly, the claim for an 
increased rating of more than 10 percent for tinnitus, to 
include separate evaluations for each ear, must be denied as 
a matter of law.  

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  Because the claim 
is being denied as a matter of law, no further development 
under the VCAA or previously existing law is warranted.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004).




ORDER

An evaluation in excess of 10 percent for tinnitus, to 
include entitlement to separate evaluations for each ear, is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


